OPINION
PER CURIAM:
This action to recover for personal injuries alleged to have been sustained by plaintiff in a collision between the car in which plaintiff was riding as a passenger, and a truck belonging to defendant and driven by his son, an employee of defendant, is before this court as an appeal on questions of law. Trial below resulted in a verdet and. judgment for $1750 in favor of plaintiff.
There are two claims made by defendant (appellant): first, that there was no evidence of the existence, at the time of the collision, of the relationship of master and servant between defendant and the driver of the truck; and second, that the verdict and judgment are manifestly against the weight of the evidence.
The record discloses an admitted ownership of the truck by defendant; that the driver was employed by defendant to drive the truck in the delivery of fruits and vegetables, in connection with the prosecution of defendant’s business.
There is conflicting evidence, and it is possible to draw conflicting inferences, as to whether or not the driver was engagéd in the business of the principal at the time of the collision.
Under such circumstances a question, for the jury was presented, and we do not find its verdict thereon to be manifestly against the weight of the evidence.
Judgment affirmed.
WASHBURN, PJ., DOYLE, J., and STEVENS, J., concur.